DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
The Amendment in Response to Non-Final Office Action filed June 16, 2022 has been entered.
All of the previously made objections and rejections have been withdrawn in view of Applicant’s arguments and amendments to the claims, specification and drawings, and in view of the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelsey Roberts Kingman (Reg. No. 79,382) on August 8, 2022.
The application has been amended as follows: 
In claim 48, l. 1, delete the words “method of claim 47” and insert – method of claim 30 – therefor.


Allowable Subject Matter
The following claims are allowed: 30-43, 45-46 and 48-54.
Independent claims 30-31 and 49 are each directed to a method for identifying a sequence variant in an analyte comprising, in part, redundantly determining the nucleotide sequence of the analyte, wherein each analyte comprises a unique identifier oligonucleotide, and generating a consensus sequence from a plurality of sequences, each with the same unique identifier.
The closest prior art is Van Eijk1 (WO 2007/073165) in view of Brenner2 (WO 96/12039), 
the teachings of which are discussed in the Non-Final Office Action mailed March 16, 2022. Neither Van Eijk or Brenner, whether considered alone or in combination, teach or suggest, at least wherein each nucleic acid analyte in the plurality is uniquely identified, or wherein a family of sequences is formed from each uniquely nucleic acid analyte. Thus, the claims are free of the art.

Conclusion
Claims 30-43, 45-46 and 48-54 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                           
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Van Eijk was cited in the Information Disclosure Statement submitted September 2, 2020.
        2 Brenner was cited in the PTO-892 Notice of References Cited mailed March 16, 2022.